             Case 3:19-cv-00067-MEM Document 12 Filed 06/17/19 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


KENNEDY,
                 Plaintiff,
                                                              Case No. 19-00067-MEM-WIA
        v.


CASEY, et. al.,
                 Defendants.
                                 Motion to Recuse for Cause



        Plaintiff is Edward Thomas Kennedy, one of the people of Pennsylvania, and in this

court of record notices, motions and moves this court of record for an order granting this Motion

for Recusal for Cause concerning the Judge assigned to administrate this case. Memo and Order

to follow.

Date: June 17, 2019
                                               Respectfully submitted,
                                               /s/ Edward Thomas Kennedy      (seal)
                                               _______________________________
                                               EDWARD THOMAS KENNEDY
                                               800 Court St., Apt. 223
                                               Reading, PA 19601
                                               pillarofpeace2012@gmail.com
        Case 3:19-cv-00067-MEM Document 12 Filed 06/17/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of heretofore Plaintiff's Motion to Recuse
for Cause, and Notice, Memorandum and Order is served upon the court of record by ECF.


                                              /s/ Edward Thomas Kennedy        (seal)
                                              _______________________________
                                              EDWARD THOMAS KENNEDY




Date: June 17, 2019
